47 So.3d 967 (2010)
U.S. ALLIANCE MANAGEMENT CORP. d/b/a U.S. Security, Appellant,
v.
ROSCIOLI INTERNATIONAL, INC., Appellee.
No. 3D10-671.
District Court of Appeal of Florida, Third District.
November 24, 2010.
*968 Michael William Skop, for appellant.
Doumar, Allsworth, et al., and Karey L. Bosack Greenstein, Fort Lauderdale; Nancy Little Hoffman, for appellee.
Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).